OPINION OF THE COURT
Memorandum.
Order affirmed, with costs. Amendment of the master plan is not a prerequisite to desisting from fulfilling parts of the plan. The statutes, as noted by Mr. Justice Titone in his concurring opinion before the remand to Special Term (54 AD2d 891), evince "that the master planning process for the development and expansion of higher education in the State is authorizing and permissive rather than mandatory and directive. The statutes in question deal primarily with long-range goals and priorities; they do not mandate either that specific educational programs be created under the master plan or that any such programs already in existence be abolished thereunder” (see Education Law, §§ 237, 354). Hence, elimination by the State University trustees, with the implied acquiescence of the Legislature, of the elementary education program at the State University at Stony Brook did not require *700amendment of the master plan, or invocation of the procedures provided by law for such amendment.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.